DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-9 are directed to a process; claims 10-20 are directed to a machine.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: receiving first in communication with a processing resource, wherein the first includes data representing at least one of: a product dimension, a product review, a product material, a product color, a product fit, a product style, product manufacturing data, product manufacturer, a product image, or a product three-dimensional (3-D) image; receiving second in communication with a processing resource, wherein the second includes data representing at least one of: a user input or user data; generating additional data representing one or more products recommended responsive to the performing an operation on the data representing at least one of: the product dimension, the product review, the product material, the product color, the product fit, the product style, the product manufacturing data, the product manufacturer, the product image, or the product 3-D image and the data representing at least one of: the user input or the user data receiving at a user third, wherein the third includes the additional data representing the one or more products recommended; and displaying the additional data representing the one or more products recommended on the user -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps at an artificial intelligence (AI) accelerator of a computing device, signaling from a radio in communication with a processing resource of a server, signaling from a radio in communication with a processing resource of the computing device, an Al operation, an Al model, a user interface of the computing device third signaling from a radio in communication with the Al accelerator of the computing device -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-20 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps at an artificial intelligence (AI) accelerator of a computing device, signaling from a radio in communication with a processing resource of a server, signaling from a radio in communication with a processing resource of the computing device, an Al operation, an Al model, a user interface of the computing device third signaling from a radio in communication with the Al accelerator of the computing device -- merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun (US PGP 2020/0104703).
Examiner note: Claims 10-20 set forth a "system" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.).  Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied – the manner of operating the device does not differentiate an apparatus claim from the prior art.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

As per claim 1, Yun teaches method, comprising: 
receiving at an artificial intelligence (AI) accelerator of a computing device first signaling from a radio in communication with a processing resource of a server, wherein the first signaling includes data representing at least one of: a product dimension, a product review, a product material, a product color, a product fit, a product style, product manufacturing data, product manufacturer, a product image, or a product three-dimensional (3-D) image; (Yun: [0189]-[0190]; Fig. 1; Fig. 2; [0042]-[0047] (Referring to FIG. 2, in operation S200, the device 1000 may display a product. In an embodiment, the device 1000 may display one of products included in a product set, and may display the products included in the product set one by one at certain time intervals according to a predetermined order. In addition, the device 1000 may display a product having the highest sales volume from among products stored in the device 1000 or a server, or may display a product that a user has most recently searched for. In an embodiment, the device 1000 may display a product selected by a user. The device 1000 may display the selected product in response to input of the user selecting one product.); Fig. 7; [0137]-[0140] (Referring to FIG. 7, in operation S700, the device 1000 may display a product. Operation S700 of FIG. 7 corresponds to operation S200 of FIG. 2, and thus a detailed description thereof will not be given herein.))
receiving at the Al accelerator of the computing device second signaling from a radio in communication with a processing resource of the computing device, wherein the second signaling includes data representing at least one of: a user input or user data; (Yun: [0189]-[0190]; Fig. 2; [0049]-[0050]; Fig. 7; [0137]-[0140] (In an embodiment, the device 1000 may include the camera 1610 capable of photographing a user's body using the device 1000. The device 1000 may obtain a user's body image by using the camera 1610 and may obtain user's facial expression information and operation information from the obtained user's body image. The obtained user's body image may be a still image or a moving image. The operation information may include information about at least one of gesture of the user's, a gaze direction of the user's, and the duration that a user views a displayed product. The device 1000 may obtain information about a user's emotional state about the displayed product from the obtained operation information. Which facial expression information or which operation information the user's body image represents may be determined according to learning based on a preset criterion.); [0122] (In operation S650, the device 1000 may obtain related information used to select a product set. The related information may include information about at least one of a user's sex, a user's height, a user's weight, a user's age, a user's purchase history, a user's occupation, user's clothing, and user's income.))

generating additional data representing one or more products recommended responsive to the Al accelerator of the computing device performing an Al operation on the data representing at least one of: the product dimension, the product review, the product material, the product color, the product fit, the product style, the product manufacturing data, the product manufacturer, the product image, or the product 3-D image and the data representing at least one of: the user input or the user data using an Al model; (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040] (Referring to FIG. 1, the device 1000 may obtain information about a user's emotional state for a product set 510 or a displayed product 511 and may determine the user's satisfaction based on the obtained emotional information. The device 1000 may select a product set 530 to be recommended to a user based on the determined user's satisfaction. The device 1000 may also select the third product set 530 to be recommended to a user based on a similarity between a plurality of product sets or purchase history information of other users. In addition, the device 1000 may recommend a product set or a product in the product set.); Fig. 8; [0148]-[0153] (Referring to FIG. 8, the device 1000 may select another product set 810 including other products that may be worn with the displayed product 511. The device 1000 may display another product 811 included in the other selected product set 810. In an embodiment, the device 1000 may select the other product set 810 to be recommended based on other users' purchase history information with respect to the displayed product 511. The device 1000 may display the other selected product set 810 or may display the other product 811 included in the other selected product set. In addition, the device 1000 may display the displayed product 511 and the other selected product 811 together. The device 1000 may display products included in the selected product set 810 at preset time intervals in a preset order together with the displayed product 511. In an embodiment, the device 1000 may re-recommend a product to be worn with the displayed product based on the user's satisfaction.))
receiving at a user interface of the computing device third signaling from a radio in communication with the Al accelerator of the computing device, wherein the third signaling includes the additional data representing the one or more products recommended; and (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040] (Referring to FIG. 1, the device 1000 may obtain information about a user's emotional state for a product set 510 or a displayed product 511 and may determine the user's satisfaction based on the obtained emotional information. The device 1000 may select a product set 530 to be recommended to a user based on the determined user's satisfaction. The device 1000 may also select the third product set 530 to be recommended to a user based on a similarity between a plurality of product sets or purchase history information of other users. In addition, the device 1000 may recommend a product set or a product in the product set.); Fig. 2; [0058]-[0060] (In operation S260, the device 1000 may select a product set to be recommended to a user from among a plurality of product sets based on the determined user's satisfaction. In an embodiment, the device 1000 may recommend a different product to the user in consideration of the user's satisfaction with the displayed product.); Fig. 8; [0148]-[0153] (Referring to FIG. 8, the device 1000 may select another product set 810 including other products that may be worn with the displayed product 511. The device 1000 may display another product 811 included in the other selected product set 810. In an embodiment, the device 1000 may select the other product set 810 to be recommended based on other users' purchase history information with respect to the displayed product 511. The device 1000 may display the other selected product set 810 or may display the other product 811 included in the other selected product set. In addition, the device 1000 may display the displayed product 511 and the other selected product 811 together. The device 1000 may display products included in the selected product set 810 at preset time intervals in a preset order together with the displayed product 511. In an embodiment, the device 1000 may re-recommend a product to be worn with the displayed product based on the user's satisfaction.))
displaying the additional data representing the one or more products recommended on the user interface of the computing device. (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040] (Referring to FIG. 1, the device 1000 may obtain information about a user's emotional state for a product set 510 or a displayed product 511 and may determine the user's satisfaction based on the obtained emotional information. The device 1000 may select a product set 530 to be recommended to a user based on the determined user's satisfaction. The device 1000 may also select the third product set 530 to be recommended to a user based on a similarity between a plurality of product sets or purchase history information of other users. In addition, the device 1000 may recommend a product set or a product in the product set.); Fig. 2; [0058]-[0060] (In operation S260, the device 1000 may select a product set to be recommended to a user from among a plurality of product sets based on the determined user's satisfaction. In an embodiment, the device 1000 may recommend a different product to the user in consideration of the user's satisfaction with the displayed product.); Fig. 8; [0148]-[0153] (Referring to FIG. 8, the device 1000 may select another product set 810 including other products that may be worn with the displayed product 511. The device 1000 may display another product 811 included in the other selected product set 810. In an embodiment, the device 1000 may select the other product set 810 to be recommended based on other users' purchase history information with respect to the displayed product 511. The device 1000 may display the other selected product set 810 or may display the other product 811 included in the other selected product set. In addition, the device 1000 may display the displayed product 511 and the other selected product 811 together. The device 1000 may display products included in the selected product set 810 at preset time intervals in a preset order together with the displayed product 511. In an embodiment, the device 1000 may re-recommend a product to be worn with the displayed product based on the user's satisfaction.))
The Examiner notes that full detail regarding Yun’s AI accelerator, as depicted in Figs. 12-13, is described in their associated text (beginning at paragraph [0206]).

As per claim 2, Yun teaches selecting one or more questions responsive to the Al accelerator performing the Al operation; receiving at the user interface fourth signaling from the radio in communication with the Al accelerator, wherein the fourth signaling includes data representing the one or more questions selected; and displaying the data representing the one or more questions selected on the user interface prior to generating the additional data representing one or more products recommended. (Yun: 5A; [0102]-[0112], [0005])

As per claim 3, Yun teaches further comprising: receiving at the Al accelerator fourth signaling from the radio in communication with the processing resource of the computing device, wherein the fourth signaling includes data representing at least one of: weather data, event data, a picture, or a fashion icon. (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040]; Fig. 8; [0148]-[0153]))

As per claim 4, Yun teaches  further comprising: receiving at the user interface fourth signaling from the radio in communication with the Al accelerator, wherein the fourth signaling includes data representing a 3-D image of the one or more products recommended; and displaying the 3-D image of the one or more products recommended on augmented reality (AR) via at least one of: a holographic display, a near eye display, a light field display, or a virtual reality headset. (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040]; Fig. 8; [0148]-[0153])

As per claim 5, Yun teaches further comprising: receiving at the user interface fourth signaling from the radio in communication with the Al accelerator, wherein the fourth signaling includes data representing a 3-D image of the one or more products recommended; and displaying the 3-D image of the one or more products recommended on mixed reality (MR) via at least one of: a holographic display, a near eye display, a light field display, or a virtual reality headset. (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040]; Fig. 8; [0148]-[0153])

As per claim 6, Yun teaches further comprising: receiving at the user interface fourth signaling from the radio in communication with the Al accelerator, wherein the fourth signaling includes data representing a 3-D image of the one or more products recommended; and displaying the 3-D image of the one or more products recommended on virtual reality (VR) via at least one of: a holographic display, a near eye display, a light field display, or a virtual reality headset. (Yun: [0189]-[0190]; Fig. 1; [0037]-[0040]; Fig. 8; [0148]-[0153])

As per claim 7, Yun teaches further comprising: receiving at the user interface fifth signaling from the radio in communication with the processing resource of the computing device, wherein the fifth signaling includes data representing a command; and moving the 3-D image of the one or more products recommended responsive to receiving the fifth signaling. (Yun: [0201]; [0161])

As per claim 8, Yun teaches further comprising: receiving at the user interface fifth signaling from the radio in communication with the processing resource of the computing device, wherein the fifth signaling includes data representing at least one of: different user input or different user data; and modifying the 3-D image of the one or more products recommended responsive to receiving the fifth signaling. (Yun: [0189]-[0190]; [0045]-[0046]; Fig. 8; [0151]-[0153])

As per claim 9, Yun teaches further comprising: receiving at the Al accelerator of the computing device the second signaling from the radio in communication with the processing resource of the computing device, wherein the second signaling includes user data selected by the user. (Yun: [0189]-[0190]; Fig. 2; [0045]-[0050]; Fig. 7; [0137]-[0140]; [0122]; [0201])
  
As per claim 10, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.

As per claim 11, Yun teaches wherein the user data includes at least one of: pictures, past purchasing transactions, or user product reviews. (Yun: Fig. 1; [0037]-[0040]; Fig. 8; [0148]-[0153]) 

As per claim 12, Yun teaches the first processor further configured to execute executable instructions stored in the memory to: receive at the first processor a fourth signaling from a radio in communication with at least one of: the memory or the internet, wherein the fourth signaling includes at least a portion of the data representing the user data. (Yun: [0189]-[0190]; Fig. 2; [0045]-[0050]; Fig. 7; [0137]-[0140]; [0122]; [0201])

As per claim 13, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above. 

As per claim 14, Yun teaches wherein the one or more products are recommended at least partially based on color of the one or more products. (Yun: [0061], [0102]-[0103], [0220], [0226])

As per claim 15, Yun teaches wherein the one or more products are recommended at least partially based on fit of the one or more products (Yun: [0061], [0102]-[0103], [0220], [0226])

As per claim 16, Yun teaches wherein the one or more products are recommended at least partially based on style of the one or more products. (Yun: [0061], [0102]-[0103], [0220], [0226])

As per claim 17, Yun teaches wherein the one or more products are recommended at least partially based on type of the one or more products. (Yun: [0061], [0102]-[0103], [0220], [0226])

As per claim 18, Yun teaches wherein the one or more products are recommended at least partially based on size of the one or more products. (Yun: [0061], [0102]-[0103], [0220], [0226])

As per claim 19, Yun teaches wherein the one or more products are recommended at least partially based on reviews of the one or more products. (Yun: [0061]-[0065])

As per claim 20, Yun teaches the processor further configured to execute executable instructions stored in the memory to: receive at the first processor a fourth signaling from a radio in communication with the internet, wherein the fourth signaling includes at least a portion of the data representing at least one of. the product dimension, the product review, the product material, the product color, the product fit, the product style, the product manufacturing data, the product manufacturer, the product image, or the product 3-D image. (Yun: [0061], [0102]-[0103], [0220], [0226]; [0189]-[0190]; Fig. 1; Fig. 2; [0042]-[0047]; Fig. 7; [0137]-[0140]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625